On December 4, 1990, the Defendant was sentenced to twenty (20) years for Criminal Sale of Dangerous Drugs. The defendant received credit for 151 days time served. Said twenty (20) years sentence shall run consecutively to the prior felony sentences that the defendant is presently serving at the Montana State Prison; dangerous designation.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*68DATED this 23rd day of July, 1993.
The Defendant was present and was represented by Marie A. Andersen, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed, however the Dangerous Designation shall be dropped.
The reason for the decision is: (1) to bring the sentence more in line with the Legislative policy for drug offenses; and (2) the Petitioner’s roommate, Mr. Marcias, received a lesser sentence for a similar crime, a crime that was committed at a similar time; and the sales were made to the same informant.
Hon. G. Todd Baugh, Acting Chairman, Hon. Robert Boyd, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Marie Andersen, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.